DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 10/18/2021)

With respect to claim 1 the prior art discloses An imaging device comprising: 
a pixel including a photoelectric converter, a charge holding portion, a first switch configured to transfer charge in the photoelectric converter to the charge holding portion, and an output unit configured to output a pixel signal based on an amount of charge held in the charge holding portion; 
an output line that the pixel signal is to be output from the pixel; 
a readout circuit unit connected to the output line; 
and a control unit configured to control the pixel and the readout circuit unit, 
wherein the readout circuit unit includes an amplifier circuit, a second switch provided between the output line and the amplifier circuit, and a comparator configured to compare the pixel signal amplified by the amplifier circuit with a reference signal, 
wherein the control unit is configured to perform 
a first period of outputting a pixel signal based on an amount of charge to the output line by turning on the first switch to transfer the charge in the photoelectric converter to the charge holding portion, 
a second period of determining by the comparator a level of the pixel signal output to the output line in the first period and amplified by the amplifier circuit, 
and a third period of selling a gain of the amplifier circuit in accordance with a result of determination by the comparator.

Hirata teaches an imager method that has a programable gain amplifier that switches a gain level per the pixel signal. However, the prior art does not teach or fairly suggest and wherein the control unit is further configured to set the second switch to an off state during a period in which the first switch is in an on state and a period until the output unit is settled after the first switch transitions from the on state to an off state.

With respect to claim 13 the prior art discloses A method of driving an imaging device including a pixel including a photoelectric converter, a charge holding portion, a first switch configured to transfer charge in the photoelectric converter to the charge holding portion, and an output unit configured to output a pixel signal based on an amount of charge held in the charge holding portion, an output line that the pixel signal is to be output from the pixel, and a readout circuit unit connected to the output line, wherein the readout circuit unit includes an amplifier circuit, a second switch provided between the output line and the amplifier circuit, and a comparator configured to compare the pixel signal amplified by the amplifier circuit with a reference signal, the method comprising: 
performing a first period of outputting a pixel signal based on an amount of charge to the output line by turning on the first switch to transfer charge in the photoelectric converter to the charge holding portion, 
performing a second period of determining by the comparator a level of the pixel signal output to the output line in the first period and amplified by the amplifier circuit, 
and performing a third period of setting a gain of the amplifier circuit according to a result of determination by the comparator.

Hirata teaches an imager method that has a programable gain amplifier that switches a gain level per the pixel signal. However, the prior art does not teach or fairly suggest wherein the second switch is set to an off state during a period in which the first switch is in an on state and a period until the output unit is settled after the first switch transitions from the on state to an off state.

Dependent claims 1 – 12, 14, and 15 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696